

RETIREMENT AGREEMENT


This Retirement Agreement ("Agreement") is entered into on February 1, 2019 by
and between John O. Lucks ("Lucks"), and Heritage-Crystal Clean, Inc. ("HCCI").


In consideration of the foregoing and the following mutual undertakings, and
subject to the terms and conditions of this Agreement, Lucks and HCCI agree as
follows:


1.Lucks's Retirement: Lucks hereby agrees to retire from his position as Senior
Vice President, Sales and Marketing of HCCI, effective February 1, 2019
(“Retirement Date”).


2.
Severance Benefits:



2.1    HCCI will provide Lucks with severance and certain other benefits
contained in his Executive Employment Agreement dated March 1, 2000 ("the
Employment Agreement") and as set forth in Exhibit A.


2.2    Except for the benefits set forth in this Agreement and its Exhibit A,
Lucks acknowledges that HCCI will have paid him all wages and other compensation
to which he is entitled in connection with his employment with HCCI, including
any and all wages and other compensation due under the Employment Agreement, and
that he is not entitled to any additional compensation under the Employment
Agreement or otherwise with respect to his employment with HCCI.


3.
Release:



3.1    To the fullest extent permitted by applicable laws, Lucks hereby releases
HCCI, all of its parents, subsidiaries and affiliates, and all of its and their
current and/or former employees, officers, members, managers, shareholders,
owners, directors, trustees, representatives, agents, attorneys, employee
benefit plans and their fiduciaries and administrators, (collectively, "Released
Parties") from any and all claims, demands, liabilities, obligations, injuries,
actions or rights of action of any nature whatsoever (including without
limitation claims for damages, attorneys' fees, interest and costs) based upon,
arising out of or in any manner connected with Lucks's employment with HCCI, his
service as an officer for HCCI, or the termination of his employment with HCCI,
whether known or unknown, disclosed or undisclosed, administrative or judicial,
suspected or unsuspected, that exist as of the date Lucks signs this Agreement,
including, but not limited to claims: (a) arising out of Lucks's employment with
HCCI, his service as an officer for HCCI, or the termination of his employment
with HCCI; (b) arising under the Age Discrimination In Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act), 29 U.S.C. § 621
et seq.; (c) arising under all other federal, state and local laws; (d) based on
contract, tort, common law or other theories of recovery; and (e) based upon,
arising out of or in any manner connected with any acts, events or omissions
occurring on or before the date Lucks signs this Agreement; provided, however,
Lucks and HCCI acknowledge and agree that the foregoing release/covenant not to
sue does not release or affect: any claim for Base Salary (as defined in the
Employment Agreement) or accrued but untaken vacation benefits earned or accrued
by Lucks prior to the Retirement Date, (ii) any claims for reimbursement of
business expenses incurred prior to the Retirement Date, (iii) any rights with
respect to any vested benefits under any employee benefit plans of HCCI,
including his right to elect to continue coverage under HCCI's group health plan
for himself and any covered dependents for a limited period of time at his own
expense after the Retirement Date pursuant to COBRA, (iv) any rights Lucks may
have with respect to his ownership of HCCI securities or otherwise related to
his status as a HCCI shareholder, (v) any indemnification, advancement,
reimbursement or similar rights under the Employment Agreement, HCCI's charter
documents or other contract between Lucks and HCCI or under applicable insurance
policies for the benefit of HCCI's officers and directors (all of which rights
shall be unaffected by Lucks's retirement, and none of which rights or policies
may be amended, terminated or otherwise changed after the date hereof to treat
Lucks differently with respect to his period of officer service than other
similarly situated officers); (vi) any right Lucks may have to enforce the terms
of this Agreement or the Consulting Agreement, and (vii) any other rights Lucks
may have that cannot be waived as a matter of law.


3.2    Lucks has been advised by HCCI that this Agreement does not prohibit
Lucks from (x) filing an administrative charge of discrimination with a
governmental agency, such as the United States Equal Employment Opportunity
Commission ("EEOC"), relating to Lucks's employment with any of the Released
Parties; or (y) participating in any investigation by the EEOC or other
governmental agency. However, by this Agreement, Lucks is waiving and releasing,
to the fullest extent permitted by applicable law, any and all entitlement to
any form of personal relief arising from such charge or any legal action
relating to any such charge. If the EEOC, any other administrative agency or
other person brings a complaint, charge or legal action on Lucks' s behalf
against any of the Released Parties based on any acts, events or omissions
occurring on or before the date Lucks signs this Agreement, Lucks hereby waives
any rights to, and will not accept, any remedy obtained through the efforts of
such agency or person.


4.    Advisements:


4.1    Because the arrangements discussed in this Agreement affect important
rights and obligations, HCCI advises Lucks to consult with an attorney before he
agrees to the terms of this Agreement, and Lucks acknowledges that he has been
so advised by this writing.


4.2    Lucks is advised that he has up to twenty-one (21) days from the date he
receives this Agreement within which to consider it, and the Lucks may take as
much of that time as he wishes before signing. If Lucks decides to accept this
Agreement, he must sign this Agreement and return it to the Chair of the
Compensation Committee at HCCI on or before the expiration of the twenty-one
(21) days.


4.3    Lucks is advised that, if he signs this Agreement thereby accepting its
terms and conditions, Lucks will have a period of seven (7) days following the
date Lucks signs this Agreement to change his mind and revoke this Agreement. To
revoke this Agreement, Lucks must deliver written notice of revocation to the
Chair of the Compensation Committee at HCCI within the 7-day revocation period.
This Agreement will not become binding and enforceable until the 7-day
revocation period has expired.


5.    Non-Reliance: Lucks acknowledges that in entering this Agreement he has
not relied on any representations or statements made by HCCI or any of the
Released Parties other than those specifically stated in this Agreement.


6.    Lucks Acknowledgments: Lucks acknowledges that HCCI provided him ample
time to review this Agreement and consult with an attorney before signing the
Agreement. He further acknowledges and agrees that he understands the meaning of
this Agreement, including the fact that he is releasing the Released Parties
from any and all claims that exist as of the date he signs this Agreement. The
Lucks also acknowledges and agrees that he is voluntarily entering into this
Agreement.


7.    Non-Admission: Neither this Agreement nor any action pursuant to it
constitutes an admission by any of the Released Parties of any wrongdoing or of
any liability to Lucks arising under any law, including the Age Act.


8.    Successors and Assigns: This Agreement shall be binding upon Lucks and
HCCI, and upon their heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Lucks and HCCI, and to
their heirs, administrators, representatives, executors, successors and assigns.


10.    Applicable Law: This Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois.


11.    Compliance with Section 409A of the Code: The intent of the parties is
that payments and benefits under this Agreement comply with Section 409A of the
Internal Revenue Code ("Code Section 409A"), to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and be administered to be in compliance therewith. Any payments
described in this Agreement that are due within the "short-term deferral period"
(as defined in Code Section 409A) shall not be treated as deferred compensation
unless applicable law requires otherwise. Each amount to be paid or benefit to
be provided to Lucks pursuant to this Agreement that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
identified payment for purposes of Code Section 409A. Notwithstanding anything
to the contrary in this Agreement, to the extent that any payments to be made in
connection with Lucks's separation from service would result in the imposition
of any individual excise tax and late interest charges imposed under Code
Section 409A, the payment shall instead be made on the first business day after
the earlier of (a) the date that is six (6) months following such separation
from service or (b) the date of Lucks' s death.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first appearing above.


Heritage-Crystal Clean, LLC
John O. Lucks
















By: Brian Recatto
 
Its: President/CEO
 





EXHIBIT A


1.
HCCI will pay to Lucks or any heirs, administrators, representatives, executors,
successors and assigns two (2) years of Base Salary (as defined in the
Employment Agreement) in bi-weekly installments consistent with Heritage-Crystal
Clean, LLC payroll practices commencing on the Retirement Date.



2.
HCCI will pay to Lucks or any heirs, administrators, representatives, executors,
successors and assigns any Management Incentive Plan (MIP) in cash awarded for
calendar year 2018, payable in 2019, as though Lucks remained employed on the
same terms as other executives receive.



3.
HCCI will reimburse Lucks for the cost of maintaining COBRA continuation
coverage under HCCI's group health plan for the greater of 12 months or until
Lucks is fully covered by a subsequent health care plan, and for Medicare
program premiums.



4.
Lucks will sign a letter resigning from all positions with HCCI effective on
January __, 2019.



5.
The following previously granted and earned Long Term Incentive Plan (LTIP)
stock grants will continue to vest as provided in the Stock Award plan, without
regard to whether Lucks remains employed by HCCI:



Grant Date Year
Vest Date Year
Amount
2016 LTIP
2020
4,394



Lucks agrees that HCCI shall withhold shares from any vested amount to pay taxes
associated with their payment and distribution.


1

